Title: To George Washington from Captain Bartholomew Burke, 16 May 1777
From: Burke, Bartholomew
To: Washington, George

 

sir
Philadelphia 16th May 1777

I have some days Agoe Wrote to You to request You would Permit me to Joyn Colonell Pattens regimt now raising in this City the loss I have met with by Desertion and what I am likely to meet with has Obliged me to Waite on their honours the Congress for the same Purpose they have thought Proper to order that General schuyler should put it in Publick orders that I should Joyn Colonell Pattens regiment Provided it should be Agreeable to You I hope this will Meet with Your Aprobation w[hich] will be A Means to eneable me to take the field sooner than I can otherwise as I will have it in my power to send they men away in small parties. I have the honour to be Your Excellencys Most Obed. Very hb. Ser.

Bart. Burke

